Title: 12th.
From: Adams, John Quincy
To: 


       In the beginning of the evening I called upon Mr. Hutchinson, and look’d over his music: he plays on the flute, and has a good collection of musical books: I found Townsend and Amory there. Between 7 and 8 I went to Mr. Bradbury’s where I found a number of the young gentlemen and Ladies dancing: I took a share in the diversion, which we continued till midnight, when I returned home. I danced with Miss Nancy Jenkins, a very pretty girl, about 17. Not entirely free from affectation.
      